Exhibit 10.49

RESELLER AGREEMENT

This Reseller Agreement (“Agreement”) is dated October 18, 2007 (the “Effective
Date”), and is entered into by and between Logical Choice Technologies
(“Distributor”) with principal offices at 3355 Breckinridge Boulevard, Suite
200, Duluth, GA 30096 and Computer Software Innovations, Inc. (“Reseller”), with
principal offices at 900 East Main Street, Suite T, Easley, SC 29640.

WHEREAS, the Distributor and Promethean Inc. (“Promethean”) have entered into a
Distributor Agreement granting the Distributor the right to resell the products
of Promethean listed on Exhibit A (the “Products”) either directly, or
indirectly through resellers approved by Promethean, subject to certain
qualifications and limitations; and

WHEREAS, the Distributor and the Reseller desire to establish a relationship
through which the Reseller will have the right to sell the Products on behalf of
the Distributor.

NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

 

1) Appointment

Pursuant to the terms hereof, the Distributor grants to the Reseller the right
to market and sell Products to prospective customers in the territory specified
in Exhibit B (the “Territory”). If the Territory is determined solely by a
geographic location (and not a specific market), the Territory shall be as
defined by the shipping address of the prospective or current customer. The
Reseller is not permitted to sell the Products outside the Territory.
Furthermore, neither the Reseller, nor its employees or other agents shall have
the authority to make any commitments whatsoever on behalf of the Distributor or
Promethean, except as explicitly authorized herein. The rights granted by the
Distributor to the Reseller under this Agreement shall vest upon the approval of
Promethean, evidenced by the authorized signature on this Agreement of either
Promethean’s acting Director of Channels, or an executive officer of Promethean.

 

2) Term of Agreement

The term of this Agreement shall commence upon its final execution date and
shall continue for a period of one (1) year, unless sooner terminated in
accordance with paragraph 2.1 below. The term of this Agreement may renew for
successive one year periods upon mutual agreement of the parties at least sixty
(60) days prior to the commencement of each one (1) year period.

 

  2.1) Termination

Either party may terminate this Agreement upon submitting at least 30 days
advance written notification to the other party for any of the following
reasons:

 

  a) Termination for convenience

 

  b) Material breach of this Agreement not cured within thirty (30) days after
receipt of written notice describing the breach.

 

3) Required Training

Distributor and Reseller understand and agree that any appointment pursuant to
the terms of this Agreement will be subject to Reseller’s (or its personnel’s)
receipt of all training, certification, and/or other instruction required by
Promethean from time to time of persons offering services similar to those
desired to be provided by Reseller under the terms of this Agreement.



--------------------------------------------------------------------------------

4) Deal Registration

Understanding that there are 3rd party national resellers (Dell and CDW-G) that
may sell into the Territory, the Distributor agrees to use reasonable efforts to
protect the interests of the Reseller put forth in securing an opportunity
through the following “Deal Registration” process: the Reseller shall register
with Distributor any Deal on which special pricing protection is desired;
Reseller shall also have the right to simultaneously notify Promethean of any
Deal registered with Distributor. If a 3rd party reseller requests special
pricing on a Deal which has been registered by the Reseller with Promethean and
the Distributor, the 3rd party’s request will be denied. The 3rd party will not
be restricted from continuing to sell product related to any Deal, but will not
have the advantage of additional margin discounts requested through the
Distributor or Promethean.

 

5) Teaming with Distributor

If in the process of securing an opportunity, the Reseller requires the
resources (sales, marketing or financial) of the Distributor, the Reseller may
request a separate, account-specific Teaming Agreement. This Teaming Agreement
enables the Reseller to take advantage of the Distributor’s size and volume in
secure an opportunity. Specific contracts such as GSA, PEPPM, and various state
contracts are also resources that are available through the Teaming Agreement.
Any costs associated with a Teaming Agreement will be determined at the time the
agreement is entered into, and will be dependent upon the resources as requested
by the Reseller.

 

6) Reseller Pricing

Pricing is detailed in Exhibit A. Equipment is sold to the reseller FOB
Distributor. Special pricing may be offered from time to time for registered
reseller opportunities; such pricing shall be honored only for those
opportunities identified by the registration process, and shall not apply to
other opportunities. Special pricing is offered at the sole discretion of the
Distributor and manufacturer.

 

7) Payment Terms

 

  a) Payment Equipment must be sold and/or licensed (as applicable) at the price
set forth in Exhibit A. Terms will be extended to the reseller who has applied
for and qualified for a credit line. In those cases payment will be due NET 30.
An interest charge of 1.5% per month will be levied on delinquent accounts.

 

  b) Purchase Security Reseller grants to the Distributor a purchase money
security interest in all Products sold to a buyer which has not yet been paid
for, in order to secure payment to the Distributor of all buyer’s indebtedness
to the Distributor under the Agreement. The buyer shall execute all documents
deemed necessary to evidence, perfect, and/or renew this security interest to
the Distributor. Payment in full of the purchase price of all Products shall
release the Distributor’s security interest on such Product.

 

  c) Equipment Title The Distributor covenants and warrants to the Reseller that
the Distributor has and shall have all rights, titles, licenses, permissions and
approvals necessary to sell the Product. The Product shall be new and in working
order at the time of shipment. The Distributor warrants, with regard to the
delivery date, that the Distributor will transfer title to the Product, free and
clear of any and all liens, claims and encumbrances, upon payment of applicable
purchase price.

 

2



--------------------------------------------------------------------------------

  d) Equipment Delivery The Distributor will deliver the Products to the
location specified on the Reseller’s purchase order. The Product is considered
to be FOB the Distributor and/or its agents. Reseller will be billed directly by
Promethean for shipping expenses resulting from Product being shipped from
Promethean’s facility, and will be billed directly by the Distributor for any
Product shipped from the Distributor’s facility.

 

8) Indemnification

Reseller agrees to indemnify and hold harmless the Distributor and Promethean
including without limitation their officers, directors, employees, agents and
shareholders from and against any and all liabilities, costs, expenses, losses,
damages, suits, fines, penalties and demands of every kind or nature whatsoever,
including reasonable attorney’s fees, arising out of or in relation to actions
or representations by the Reseller or its officers, directors, employees, or
agents occurring in the course of promoting the sale of or selling Products,
except where such liabilities resulted from actions or written representations
made by the Distributor or Promethean.

 

9) Competitive Products

Reseller agrees to promote and sell only AudioGear-branded product in the State
of Alabama.

 

10) Notice

Any notice required pursuant to this Agreement shall be in writing, shall be
deemed to have been given when received, and may be delivered in person, via
overnight carrier, by facsimile, or email addressed as follows:

 

Reseller’s Address:    Distributor’s Address:

Computer Software Innovations, Inc.

900 East Main Street, Suite T

Easly, SC 29640

Attn: Nancy Hedrick

nhedrick@csioutfitters.com

  

Logical Choice Technologies

3355 Breckinridge Boulevard

Suite 200

Duluth,GA 30096

Attn: Kevin Shupenia

FAX: 770-564-0244

kshupenia@logicalchoice.com

  

With a copy to:

 

Promethean Inc.

1100 Sanctuary Parkway

Suite 400

Alpharetta, Georgia 30005

Attn.: Debbie Yasenka

debbie.yasenka@us.prometheanworld.com

Either party may change its respective address set forth above by giving notice
of such change to the other in accordance with the provisions of this section.

 

11) General.

 

  a) Assignment This Agreement may not be assigned, transferred or pledged by
either party without the prior written consent of the other party and the prior
written consent of Promethean.

 

3



--------------------------------------------------------------------------------

  b) Waiver Failure on the part of the Distributor to exercise any rights or
privilege granted to it or to insist upon the full performance of all
obligations required of Reseller herein shall not be construed as waiving any
such rights, privileges, obligations, or duties, or as creating any custom
contrary thereto.

 

  c) Intellectual Property Reseller acknowledges and agrees that all information
relating to the Products is the sole and exclusive property of Promethean and
that nothing contained herein shall be deemed to create any license or other
right on behalf of Reseller to utilize any of the materials, data or information
generated by Promethean or the Distributor in connection with the Products,
except as specifically set forth herein.

 

  d) Headings The title(s) and headings of paragraphs, sections and articles
hereof are intended solely for reference and shall not be construed in any way
to modify, explain or place any construction upon any provision of this
Agreement.

 

  e) Relationship of Parties Reseller as well as its employees and other agents,
understand and agree that Reseller is an independent contractor, and nothing
contained in this Agreement shall be construed to allow Reseller or its
employees or agents to create or assume any obligation on behalf of the
Distributor or Promethean for any purpose whatsoever. Reseller shall be
responsible for paying all income taxes and other taxes charged to Reseller on
amounts earned hereunder. All financial and other obligations associated with
Reseller’s business are the sole responsibility of Reseller.

 

  f) Non-Solicitation of Employees and Contractors Throughout the Term of this
engagement and for a period of twenty-four (24) months thereafter, Reseller
shall not, directly or indirectly, on behalf of anyone, seek to solicit for
employment or hire any employee or contractor working for either Promethean or
the Distributor during the one (1) year period preceding termination of this
Agreement.

 

  g) Confidentiality and Non-Disclosure Reseller acknowledges that “Confidential
Information”, defined as all tangible or intangible information that derives an
economic benefit to either the Distributor or Promethean, will be exchanged
between the parties during the term of this Agreement. Reseller shall use no
less than the same means it uses to protect its own confidential and proprietary
information, but in any event not less than reasonable means, to prevent the
disclosure and to protect the confidentiality of the Confidential Information.
Reseller agrees that it will not disclose such Confidential Information or make
it available to third parties. Reseller further agrees to either return or
destroy such Confidential Information remaining in Reseller’s possession at the
end of the Term. Reseller acknowledges and agrees that irreparable harm may
result to the Distributor or Promethean if the Reseller breaches any of this
Agreement and that damages may be an inadequate remedy in respect of such
breach. Reseller hereby agrees in advance that, in the event of such breach,
either the Distributor of Promethean shall be entitled, in addition to such
other remedies, to damages and to the granting of injunctive relief.

 

  h) Governing Law Consent to Jurisdiction. This Agreement shall be governed by,
interpreted and construed in all respects in accordance with and under the laws
of the State of Georgia.

 

  i) Entire Agreement This Agreement constitutes the entire agreement between
the parties.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RESELLER

   

DISTRIBUTOR

Computer Software Innovations, Inc.     Logical Choice Technologies, Inc. By:  
/s/ Nancy K. Hedrick     By:   /s/ Illegible Its:   President /CEO     Its:    
  12/14/2007             Approved By:       PROMETHEAN INC.       By:   /s/
Illegible       Its:   Illegible

 

5



--------------------------------------------------------------------------------

Exhibit A

To Reseller Agreement

Products

Prices as agreed and set forth in distributor’s pricing list.



--------------------------------------------------------------------------------

LOGO [g41712logo.jpg]

Exhibit B:

CSI Technology Outfitters

Territory by County:

 

  1. Autauga    18. Lamar   2. Baldwin **    19. Lee   3. Bibb    20. Lowndes  
4. Butler    21. Macon   5. Chambers    22. Marengo   6. Chilton    23. Mobile  
7. Choctaw    24. Monroe   8. Clarke    25. Montgomery   9. Conecuh    26. Perry
  10. Coosa    27. Pickens   11. Covington    28. Russell   12. Dallas    29.
Sumter   13. Elmore    30. Tallapoosa   14. Escambia    31. Tuscaloosa   15.
Fayette    32. Washington   16. Greene    33. Wilcox   17. Hale   

 

** Baldwin County will be transitioned to CSI effective 1/1/2008 to allow our
Area Manager time to close existing opportunities that have been cultivated over
the past 2 years. During this transition period, LCT will introduce the key
contacts from the district to CSI so we can work together after the transition
period to grow this key account.

Sales Quota for 2007 & 2008

1 Million